Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rosato, J.), rendered May 14, 1992, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third *442degree, and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the trial court properly denied the defendant’s pro se motion, made immediately prior to the commencement of the trial, to have the court subpoena certain witnesses to testify as exculpatory witnesses for the defense. The defendant was represented by counsel throughout the pretrial proceedings and at the time he made this application. Moreover, the record indicates that counsel had discussed at length with the defendant the imprudence of having these particular witnesses testify at trial, resulting in counsel’s refusal to endorse the defendant’s pro se motion. Accordingly, the trial court’s denial of the defendant’s pro se motion was not an improvident exercise of discretion (see, People v Smith, 162 AD2d 734, 735; cf., People v Renaud, 145 AD2d 367, 370). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.